FILED
                                                                        United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                             Tenth Circuit

                                     TENTH CIRCUIT                           February 7, 2017

                                                                           Elisabeth A. Shumaker
                                                                               Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

v.                                                           No. 14-1377
                                                   (D.C. No. 1: 13-CR-00014-RBJ-1)
MELISSA JORDAN,                                               (D. Colo.)

             Defendant - Appellant.



                             ORDER AND JUDGMENT*



Before HARTZ, O’BRIEN, and PHILLIPS, Circuit Judges.



      When does a judge’s background and experience create an appearance of bias or

prejudice necessitating recusal under 28 U.S.C. § 455(a)? When an evaluation of all

known circumstances considered from the objective, global perspective of a

knowledgeable observer would require it. Articulating the test is sometimes less difficult


      *
         This order and judgment is an unpublished decision, not binding precedent. 10th
Cir. R. 32.1(A). Citation to unpublished decisions is not prohibited. Fed. R. App. 32.1.
It is appropriate as it relates to law of the case, issue preclusion and claim preclusion.
Unpublished decisions may also be cited for their persuasive value. 10th Cir. R. 32.1(A).
Citation to an order and judgment must be accompanied by an appropriate parenthetical
notation B (unpublished). Id.
than applying it. But not here.

       Melissa Jordan used Facebook1 to announce her plan for mass murder of horrific

proportions in Littleton, Colorado. Others were invited to participate and/or observe:

“Join me on September 14th [2012] and kill as many people as possible.” (R. Vol. 1 at

28.) It referenced two recent mass shootings in the Denver area, James Holmes’ theater

shooting in Aurora and, with even greater emphasis, the 1999 Columbine High School

tragedy. Both of those shootings were devastating, in varying degree, to families,

responders, schools, communities, the state and the nation; they remain hot button issues.

       She pled guilty to a federal felony. The sentencing judge had no extra-judicial

knowledge of this case. But, being a former state trial judge from the Denver area, he

had both personal and professional connections with the Columbine shooting, which he

dutifully disclosed to all concerned. When it came time for sentencing he varied

downward from the sentencing guidelines, which recommended incarceration for 15-21

months, and imposed 6 months imprisonment followed by three years supervised release.

But even that modest sentence was too much for defense counsel, the government, the

probation officer, and Jordan’s treating psychologist, all of whom recommended against

any incarceration.

       Because of the judge’s knowledge about the Columbine shooting and his


       1
           Given its popularity, Facebook needs little explanation. But, for the uninitiated,
it is a free, vibrant social networking website which permits registered users to do a host
of things, among them: posting and reading comments, events, news, and, in general,
communicating with “friends” and others.



                                             -2-
unwillingness to go along with the sentencing recommendation of others, Jordan claims a

recusal was required. But an objective consideration of all of the relevant facts reveal a

judge who scrupulously, properly, and publically considered and rejected the claim of an

appearance of bias and then imposed condign punishment. Sentencing is not a committee

activity, but one committed to the informed, and often lonely, discretion of one judge—it

is uniformly difficult. We affirm.

                                         I. Background

       A. Offense conduct

       On July 20, 2012, James Holmes entered a movie theater in Aurora and began

shooting. He killed twelve people and injured dozens more. The next day, Jordan

created an event entitled “KILLING SPREE” using a Facebook account she created.

(Supp. R. at 8.) To the account, she assigned the name “Eric Rebdomine,” a nickname of

one of the high school students (Eric Harris) who carried out the mass shooting at

Columbine High School. (Id.) The “KILLING SPREE” event was to occur on

September 14, 2012, from 12:15 a.m. to 1:00 a.m., in Littleton, Colorado, the home of

Columbine High School. The event invited others who were Facebook “friends” with

“Eric Rebdomine” to the event: “Join me on September 14th and kill as many people as

possible.” (R. Vol. I at 28.) These “friends” could in turn invite their “friends” and so

on. In the end, 180 people were invited and 37 said they were coming.2



       2
        Many, but not all, of the Facebook users invited to the event were alias accounts
also controlled by Jordan.


                                            -3-
       In addition to the “KILLING SPREE” event, Jordan posted other disturbing

statements on the “Eric Rebdomine” account:

       May 22, 2012: “Zero Day3 is my only ambition in life.”

       June 17, 2012: “There are only two things I’m going to worry about when zero
       day comes. Not killing enough people and surviving my suicide attempt.”

       July 8, 2012: “I’ll show you what it’s like to be hated. Maybe when you’re lying
       on the fucking floor in a puddle of your own blood. Maybe then you’ll
       understand. I’m the one holding the gun. I have the power now. I’m the one
       laughing in your face as I pull the trigger.”

       July 10, 2012: “When there is a gun pointed at your face, you’ll be sorry.”

       July 10, 2012: “The people I used to call my friends are to blame for what I have
       become. All I can do now is sit and wait until zero day comes. I promise you, you
       WILL be sorry for what you did to me.”

       July 20, 2012: “I can’t wait till my zero day. This shooting in Colorado has me
       excited.”

       July 21, 2012: “James [H]olmes had 6000 rounds of ammo, but only killed 12. He
       had full body armor but didn’t shoot at the cops, and he rigged his apartment with
       explosives but told the police before they entered, so nobody got blown up. I
       could have done sooo much better.”

       July 21, 2012: “I’m going to show the world what a mass murder really is. 85
       people dead. 160 injured. I’ll get it done!”

(Id. at 29.)

       In late July 2012, the Littleton police and the FBI became aware of the “KILLING

SPREE” event and linked it to Jordan. Jordan admitted to having created the event but

denied an intent to travel from her home in North Carolina to Colorado for it. In fact, she

       3
      Zero Day is a 2003 film about a school shooting; it was inspired by the
Columbine High School shooting.


                                           -4-
had no means to get there because she was unemployed and had neither a driver’s license

nor a vehicle.4 Fortunately, the announced “KILLING SPREE” in Littleton on

September 14, 2012, did not occur, but the local police were placed on heightened alert.

      B. Indictment and Change of Plea

      Jordan was indicted with two counts of transmission of a threat in interstate

commerce in violation of 18 U.S.C. § 875(c). She agreed to plead guilty to one count in

exchange for the dismissal of the other and the government’s promise to recommend a

sentence of 3 years’ probation. But she had second-thoughts at the change of plea

hearing, when the judge expressed “great concern” over a sentence of probation, saying:

            I didn’t know anything about this case until I picked up the file this
      morning and read the plea agreement in anticipation of this hearing.

            And I will keep an open mind. That’s my job. That’s my obligation. And
      consider whatever you all have to say.

             But on the surface of this, I will tell you . . . there is no such thing in my
      view as joking about Columbine or about killing people or about following up on
      the legacy of Eric Harris or any such thing. Those of us who lived through the
      Columbine shootings have very strong feelings about that subject matter, and
      we’ve seen copycat events time and again. It seems that every time you pick up a
      paper these days, there’s something that you read about. Apparently just yesterday
      in Georgia, there was another one.

             And therefore, when I look at this plea agreement and I see that the
      Government, the United States attorney’s office, is recommending probation, that
      gives me great concern. When I see that the Government is suggesting a six-level
      adjustment to the offense level on grounds that this was a single incident

      4
         The FBI contacted several individuals who had indicated on Facebook that they
planned to attend the event. When interviewed they all said they did not actually intend
to do so. But, as the district judge aptly noted, “[t]hat’s what you would expect them to
say to an FBI agent . . . .” (R. Vol. II at 57-58.)



                                           -5-
       evidencing little or no deliberation, my first reaction, at least on the surface is, Are
       you kidding? Of course it involved deliberation. This wasn’t accidental. And
       when I combine that with what I read in this plea agreement, not just the
       [“KILLING SPREE” event] but these [other postings] and I turn the page and see
       where the parties agree that these additional statements were not true threats, are
       you kidding me?

               So that is my reaction. And I read that Ms. Jordan—and I hold no personal
       animosity towards her whatsoever—but I read where she’s got a history of
       embezzlement, bogus checks, carrying a concealed weapon? And I put that
       together with the threats and conduct here and I think about, for example, how the
       Government comes in day after day and asks me to send people who are here
       illegally from Mexico to prison for months, if not years, and I see that they want
       probation for Miss Jordan, it makes me wonder what kind of a world we live in
       here.

               Now, I’m telling you these thoughts because I want them to be very open,
       so that you can make whatever decisions you need to make; but I am not inclined,
       at least without being persuaded otherwise, to probation . . . .

(R. Vol. II at 5-7.)

       The hearing was continued to allow Jordan the opportunity to consider her

options. She eventually accepted the agreement and pled guilty. However, she

recognized that the government’s agreement to recommend probation was only that—a

recommendation the judge was not required to accept. In short, she understood the judge

was not obligated to follow the parties’ recommendations and could impose any just

sentence up to the statutory maximum (5 years). By its terms the plea agreement would

become null and void if the judge rejected any part of it. Jordan never sought that direct

and adequate remedy.

       C. Sentencing

       The presentence report (PSR) determined the base offense level to be 12. See

USSG §2A6.1. To that, it added two levels because the offense involved more than two

                                             -6-
threats (the other Facebook posts). See USSG §2A6.1(b)(2)(A). Applying a two-level

downward adjustment for acceptance of responsibility, see USSG §3E1.1(a), the total

offense level was 12.

       Jordan was assigned two criminal history points for two prior felony convictions

(embezzling over $2,000 from her employer and forging checks) and a misdemeanor

conviction for carrying a concealed weapon. In each case, she received a suspended term

of imprisonment; she was ordered to pay restitution on the embezzlement and forgery

offenses. Another two criminal history points were added because she committed the

instant offense while on probation for the embezzlement conviction. The resulting

Criminal History Category was III, with an advisory guideline range of 15-21 months

imprisonment. A sentence of probation was not permitted under the guidelines.

       Nevertheless, the probation officer recommended a sentence of 5 years’ probation

with the following special conditions: Jordan be required to receive substance abuse and

mental health treatment, take all prescribed medications, and submit herself, her property,

and her personal belongings to search. Seemingly, the probation officer tried to balance

his recommendation by accommodating competing values. He noted (1) the current

offense was Jordan’s third felony conviction, (2) she had served only limited jail time for

her prior convictions, (3) she had failed to pay previously-ordered restitution, and (4) the

instant offense was a serious one. On the other hand, (1) there was no evidence Jordan

had the means to carry out the “KILLING SPREE” event, (2) she experienced a “horrific

and chaotic childhood [with] physical, sexual, and mental abuse,” (3) she had not

received mental health treatment in the past, which led to her criminal history and the

                                            -7-
commission of the instant offense, (4) she had made “exceptional progress” with her

current mental health treatment, and (5) she had complied with the conditions of her bond

for over a year. (Supp. R. at 84.)

       Jordan agreed with the probation officer’s recommendation but objected to the

two-level enhancement for multiple threats under USSG §2A6.1(b)(2)(A). Relevant

here, she claimed the other Facebook posts were not true threats because they did not

target a specific victim. In the plea agreement, the government agreed these other posts

were not true threats.

       At sentencing, Dr. Thomas Martin, Jordan’s treating psychologist, confirmed

Jordan’s improvement with treatment and medication. According to his testimony,

imprisonment “will essentially stop that process” and Jordan would “give up.” (R. Vol.

II at 30.) Defense counsel vigorously argued for a probationary sentence with treatment

and medication as “best for Miss Jordan, . . . best for society, and . . . best for this case.”

(R. Vol. II at 51.) The government also recommended probation because “the most

effective way to protect the public from [Ms. Jordan] going forward is [for her] to

continue [her] treatment . . . and medication under supervision.”5 (R. Vol. II at 57.)

       The judge didn’t quite see it that way. He outlined the statutory imprisonment

range (not more than 5 years imprisonment) and the facts of the offense, including the

other Facebook posts. After denying Jordan’s objection to the multiple-threat



       5
        Even the FBI agents involved in the case agreed the appropriate sentence was
probation.


                                              -8-
enhancement he turned to the parties’ request for a variance from the guideline range (15

to 21 months, no probation). He considered a downward variance to be appropriate but

declined the invitation of probation only. We recite his reasoning in full because it is

pertinent to the recusal issue:

             In addition to the Guidelines, the Court considers other factors under 18
       U.S.C. § 3553. The nature and circumstances of the offense. I’ve indicated that
       she apparently didn’t have the ability to carry it out. In that sense, they were
       hollow threats. But threats like those, maybe especially here in Colorado, are
       extremely serious.

               I don’t know where all of you folks were or what you were doing when
       Columbine occurred. But I know where I was. I was a judge in Jefferson County.
       My kids went to Columbine High School. Frank DeAngelis is a friend of mine.6
       We knew, my wife and I and my kids, knew people who were killed and people
       who were injured. And when somebody invokes the name of Eric Harris to make
       threats to go back to Littleton, Colorado, and start killing people, it’s something
       that this judge at least takes very, very seriously.

               It so happens that I was the judge to whom all of the cases filed in Jefferson
       County arising out of the Columbine shooting were assigned. It so happens that
       this is also the judge to whom all of the civil cases arising out of the Aurora
       theater shootings were assigned. So I’ve had up-close and personal contact with
       these things.

              I’m very aware of copy cat events that have occurred. You might be
       surprised—maybe not—to know that there have been literally dozens of mass
       shootings in the United States in the last 20, 25 years. Actual mass killings.
       They’ve occurred in schools. They’ve occurred in shopping centers. They’ve
       occurred in military bases. They’ve occurred on a railroad train. They’ve
       occurred, as we know, in a theater.

              This is nothing to joke about. This is nothing to fool around about. Even
       casual remarks have to be taken seriously. On a much lesser scale perhaps, I think
       we all know that you go to the airport and you start going through airport security
       and popping off about this or that, you have a gun or there may be a bomb or

       6
           DeAngelis was the principal of Columbine High School in 1999.


                                            -9-
      whatnot, and you’re whisked off by the law enforcement pronto. We don’t take
      these things casually anymore.

            So when I think about the nature and circumstances of the offense, I cannot
      understate how seriously I take it.

              We also consider the history and characteristics of the defendant. And on
      that score, I have very high sympathy and compassion for her. To begin with,
      because I personalized this a little bit by remarking about Columbine and Aurora,
      in Jefferson County, where I sat as a judge for 13 years, I chaired the criminal
      justice teaching planning committee, and as such, we created a subcommittee on
      mental health, and it was a very active and a very successful subcommittee and
      one I’m proud of because I think everybody who participates in the criminal
      justice system knows that a very high percentage of the people who are convicted
      of crimes and very significant percentage of people we have in our prison system
      have mental-health issues, serious mental-health issues. And I think those of us in
      the system that have dealt with it for years pretty much agree that our country
      doesn’t do what it should do for those who are mentally ill. The prisons have
      become sort of a fallback and it’s . . . just a very sad and serious problem.

               Here we have a young woman who, perhaps like Klebold7 and Harris,
      perhaps like others of these people that have become household names, were
      bullied in school. They were outcasts, they were isolated, they were thought of as
      being different. They were mistreated by their peers. It certainly didn’t help that .
      . . Ms. Jordan had a mother who was physically abusive. It certainly didn’t help
      that . . . she was also subjected to sexual abuse.

              When someone has been brought into the world and then receives such a
      bad hand, so to speak, one can only be sad about it, angry about it, frustrated about
      it, and sympathetic to her. And therefore it doesn’t surprise me, quite frankly, that
      she developed frustration and she developed anger and that she developed
      depression and posttraumatic stress disorder and anxiety disorder. She’s a product
      of her environment and her environment was lousy.

             Also, I want to commend her for responding very successfully to mental-
      health treatment. It seems to me – and of course I don’t know Dr. Martin; all I
      know of him is what I read in the file and what I’ve seen here in this hearing—but
      it seems to me that he is an exceptionally good practitioner of psychiatry and

      7
      Dylan Klebold was the other individual involved in the 1999 mass shooting at
Columbine High School.



                                          - 10 -
      forensic psychiatry. It seems to me that he has been extraordinarily helpful to Ms.
      Jordan and that she has been quite responsive to his treatment. And that she has
      made incredible progress.

             And when it is said by Dr. Martin and by a probation officer that I truly
      respect and by these lawyers whom I also respect, that any type of prison sentence
      will be a step backwards, maybe 100 steps backwards, I have to respect that. And
      I don’t really have any ability to doubt that.

            But I have to look at the whole picture. That’s my job. I’m not here to be
      an advocate. And the whole picture has other parts to it.

             As I have said during this hearing, Ms. Jordan does not come before this
      Court with a clean history. She has two prior felony convictions, one for
      embezzlement and one for forgery, both relatively recent. In 2009. But more
      worrisome than even those two felony convictions to me, she has a misdemeanor
      conviction for carrying a concealed weapon. The facts reported to me are, brief
      summary, that she lost her apartment after shooting a gun in it. She moved into a
      friend’s residence. The friend later found a .45 caliber handgun and a journal
      containing a hit list of people she planned to kill, a suicide note, and statement
      about a planned shooting spree at her job. She also was found to have possessed
      two books on serial killers. This was, again, in 2009. It’s worrisome.

             This event in 2012 has certain deja vu all over again aspects to it.

             I have also noted that each time she has been convicted in the past, she has
      received a suspended sentence. A five-year suspended sentence[] for her first
      felony. A one-year suspended for her second felony, and 30 days suspended for
      her misdemeanor. Each time she has been fined but has failed to pay her fines,
      causing warrants to be issued.8 She has a warrant for failure to appear. She
      committed the present offense while she was on probation for her first felony.

             So probation has been tried before. Suspended sentences have been tried
      before. And that is what presents to this Court in this case.

             The Court must consider the . . . several factors: seriousness of the offense.
      I don’t need to repeat myself.


      8
        During the pendency of this case in the district court, Jordan made payments
toward her fines. The judge later acknowledged her efforts.



                                          - 11 -
       Promotion of respect for the law. Now, it has been said today that she has
developed over the course of her treatment respect for the law. And I appreciate
that. And I accept that. But her history has not shown respect for the law.

       Punishment. That’s a factor here. It’s a factor in every sentence. I’ve
talked about the Guidelines, but I’ve also talked about the statutes, how seriously
Congress takes this case.

       Community safety. One of the things a judge has to do is do what he or she
can to protect the community. The pattern of threats, the history of possession of a
firearm are concerning to me. Dr. Martin’s diagnoses and his optimistic report on
her progress are very encouraging. By the same token, I note that in his October
1, 2013 report, Dr. Martin states, and I quote, She currently presents with no
serious destructive ideation and has vocalized no . . . plans of harms against
anyone.

       And even in his August 14, 2014 update, just last month, he repeated the
same statement but added, While in therapy, Miss Jordan remains a low risk to
reoffend.

      I note those comments because the flip side is if she is not in therapy, she
may not be a low risk to reoffend.

       But quite frankly, I am not so concerned about community safety with her
as I am concerned about the other factor that I mentioned to counsel in my
previous minute order, and that is deterrence. To me that is a huge factor in this
case. This case has already received some degree of media attention. I don’t
know if it will receive any more or not. There isn’t anybody from the media
present today. But people who are tempted to make threats like this have to
understand that there are consequences for this. And there are serious
consequences for doing this. You can’t just go around making threats to kill
people, mass killing people, in Colorado, and not expect a consequence. And if it
sets her back, I am sorry. But I have to do what I have to do.

       Rehabilitation is another factor. And rehabilitation is quite important in
this case because she needs and hopefully will receive mental-health treatment
while under the supervision of the probation office, if not even while incarcerated.

       Restitution to victims is also a factor. It hasn’t been mentioned today. I
wonder why. Because there are victims here. The Jefferson County law-
enforcement people had to go into heightened security. They had to take this
seriously. And to that extent, they are victims. I think we are all victims in a
sense. We can’t get restitution, but we’re victims when these things happen.

                                    - 12 -
              I’ve considered very seriously the recommendations of all these people for
       probation. I am going to vary downward, and I have thought hard and long about
       what is fair. I have thought hard and long about what is just. What is needed to
       send a message. I suspect there are people out in our community who think
       nothing less than a maximum prison sentence would do it. I disagree completely
       with that. But I think there has to be some message and some incarceration as part
       of the overall package.

              As I said, the Guideline range is . . . 15 to 21 months. Even that I think is
       too high. Even that I think takes her out of circulation too long.

(R. Vol. II at 67-74.)

       Ultimately Jordan was sentenced to 6 months in prison and 3 years of supervised

release.

       D. Motion for Recusal

       Later that day, Jordan filed a motion to reopen sentencing and delay entry of the

judgment to allow her to file a motion for recusal under 28 U.S.C. § 455(a). The basis of

her motion was the judge’s personal connections to the Columbine High School shooting.

According to her, those connections significantly affected the judge’s sentencing decision

as evidenced by a sentence at odds with the recommendations of others.

       The judge construed Jordan’s motion as a request for him to recuse, but concluded

recusal was not warranted:

              In the first place, just to be clear, I unequivocally state that I harbor no bias
       or prejudice against Ms. Jordan. I also think that the record of the sentencing
       hearing and previous hearings in the case will speak for themselves on that score.

              Secondly, trial judges, like jurors, do not check their background or
       experience at the door to the courtroom. Judges are people, and we bring our own
       histories with us to the job. If something in our background creates an actual bias
       or even the appearance of impropriety, we must disqualify ourselves from the
       particular case. We need not, indeed may not, await a motion from a party to do

                                            - 13 -
       so. It requires an exercise of judgment, and the judgment must be exercised in a
       fair and reasonable manner. It hardly needs to be said that any judge, in Colorado
       or elsewhere, is repulsed by incidents such as the Columbine and Aurora Theater
       shootings. I happen to have had a more personal acquaintance with those two
       specific incidents than some others. But my judgment is that that history, though
       certainly part of whom I am, does not create an impermissible bias or appearance
       of impropriety.


(R. Vol. I at 114-15.)

                                        II. Discussion

       Jordan tells us recusal is required under § 455(a). She also challenges the

application of the two-level enhancement under USSG §2A6.1(b)(2)(A) for the offense

involving more than two threats.

       A. Recusal

       Any request to recuse must be carefully considered and a denial clearly explained.

But a judge has a duty to sit when there is no basis to recuse. Nichols v. Alley, 71 F.3d

347, 351 (10th Cir. 1995). As always, that is our starting premise. A judge should recuse

only for good and sufficient reasons, never to avoid a difficult task or indulge a party.

       Section 455(a) requires a judge to “disqualify himself in any proceeding in which

his impartiality might reasonably be questioned.” Its purpose is “to promote public

confidence in the integrity of the judicial process . . . .” Liljeberg v. Health Servs.

Acquisition Corp., 486 U.S. 847, 858 n.7 (1988). It is designed to not only eliminate

actual bias or prejudice but also the appearance of bias or prejudice. See Liteky v. United

States, 510 U.S. 540, 548 (1994); see also United States v. Greenspan, 26 F.3d 1001,

1007 (10th Cir. 1994) (“There are few characteristics of a judiciary more cherished and



                                            - 14 -
indispensable to justice than the characteristic of impartiality. Congress has mandated

that justice must not only be impartial, but also that it must reasonably be perceived to be

impartial.”).

       The test is objective: “whether a reasonable person, knowing all the relevant facts,

would harbor doubts about the judge’s impartiality.” Hinman v. Rogers, 831 F.2d 937,

939 (10th Cir. 1987) (emphasis added); see also Mathis v. Huff & Puff Trucking, Inc.,

787 F.3d 1297, 1310 (10th Cir. 2015) (“Section 455 contains an objective standard:

disqualification is appropriate only where the reasonable person, were he to know all the

circumstances, would harbor doubts about the judge’s impartiality.”) (quotation marks

omitted); United States v. Nickl, 427 F.3d 1286, 1298 (10th Cir. 2005) (whether a judge

should recuse himself under § 455(a) is a “purely objective” standard; “[a] judge’s actual

state of mind or prejudice is not at issue”) (quotation marks omitted); Nichols, 71 F.3d at

351 (“[C]ases within § 455(a) are extremely fact driven and must be judged on their

unique facts and circumstances more than by comparison to situations considered in prior

jurisprudence.”) (quotation marks omitted). “Recusal is necessary when a judge’s actions

or comments reveal such a high degree of favoritism or antagonism as to make fair

judgment impossible.” Nickl, 427 F.3d at 1298 (quotation marks omitted).

       Jordan does not contend the judge harbored any actual bias or prejudice. Rather,

she says his comments at sentencing regarding his personal connections to the Columbine

High School mass shooting, combined with his sentencing decision, created an




                                           - 15 -
appearance of bias. Our review is for an abuse of discretion.9 See David v. City & Cnty.

of Denver, 101 F.3d 1344, 1351 (10th Cir. 1996).

       Not surprisingly, Jordan wants us to focus on the two factors most favorable to

her. But the test is objective and global; we ask whether a reasonable person, knowing all

the facts, would question the judge’s impartiality. Considering all the facts, we easily

conclude the judge’s comments did not create an appearance of bias or prejudice.10 And,

as we later explain, the sentence imposed does not change the calculus.

       Two of the judge’s three children had attended Columbine High School, but

before the shooting,11 he and his wife knew people who were killed and injured in the

shooting, and the high school principal was a friend. As state trial judge he was assigned

the civil cases arising out of that shooting. Additionally, he openly acknowledged taking

threats invoking the name of Eric Harris and proposing “to go back to Littleton,

Colorado, and start killing people . . . very, very seriously.” (R. Vol. II a 68.) But this is

       9
         “Normally, a party alleging judicial bias should move for recusal . . . in a timely
fashion.” Nickl, 427 F.3d at 1297 (quotation marks omitted). If it fails to do so, we
review for plain error. Id. at 1297-98. In this case, the judge did indicate at the aborted
change of plea hearing that he “lived through” the Columbine shooting and had “very
strong feelings” about it. (R. Vol. II at 6.) However, he did not elaborate until
sentencing. Although Jordan did not seek recusal then, she did so later that same day.
We need not decide, however, whether Jordan’s recusal motion was timely. Even
assuming so, we see no abuse of discretion.
       10
         According to Jordan, if the recusal question is close, “the balance tips in favor of
recusal.” Nichols, 71 F.3d at 352. When properly considering all the facts, the issue is
not close.
       11
         In his order denying recusal, the judge clarified his statements at sentencing—
two of his three children attended Columbine High School but not at the time of the
shooting.



                                            - 16 -
not the Columbine case and she is not being prosecuted for participating in that shooting.

We are here considering only her threats to engage in another mass shooting in Littleton,

Colorado, even more horrific than Columbine. It is aggravated (should threats of mass

murder even be capable of aggravation) by urging others to participate. Jordan purposely

evoked images of the Columbine shooting for dramatic effect—Littleton is home to

Columbine High School and the threat was posted on a Facebook account she named

after one of the Columbine shooters. She should not be surprised with the probable

success of her strategy—the more closely intended victims of her threat were connected

to the Columbine shooting the more likely and severely they would be impacted by the

threat. But, that is not the issue here. Neither the judge nor his family were victims of

that, or any other, shooting and threats of a mass killing (this case) are, alone, universally

deplorable. And on that scale the judge’s attenuated connections to the Columbine

shooting are not sufficient to question his objectivity or the appearance thereof,

particularly considering his open and detailed discussion and the balance he struck

between the severity of the crime and the circumstances of the criminal (discussed infra).

       Unsurprisingly, this judge found all mass shootings deplorable, not just

Columbine. How could it be otherwise; when “[j]udges take an oath to uphold the law;

they are expected to disfavor its violation.” United States v. Cooley, 1 F.3d 985, 993 n.4

(10th Cir. 1993) (“[G]enerally stated views, even when expressed strongly, against a

wide variety of conduct, such as murder, invidious discrimination, rape, drug trafficking,

and mayhem, to illustrate the obvious, or in favor of the First Amendment, for example,

are not unreasonable for a judge, and would not, absent more, disqualify a judge from

                                            - 17 -
sitting on a case involving the same subject matter.”). The sentiment is global. It is

shared by Congress and society as a whole. Who, we might ask, takes mass violence

(real or threatened) lightly? Surely no responsible person or collection of persons.

       A fully informed and objective observer might infer bias from an inordinately

harsh sentence. But this sentence was hardly that. Not only was it reasonable, it was

entirely justified by the reasons given. We fail to see how the imposition of a modest

term of imprisonment (substantially less than the guidelines recommend) reasonably

informs the recusal debate in this case.

       The sentence here is an adverse ruling which, while fodder for appeal, does not

normally constitute a basis for recusal. See Liteky, 510 U.S. at 555 (“[J]udicial rulings

alone almost never constitute a valid basis for a bias or partiality motion.”); Green v.

Branson, 108 F.3d 1296, 1305 (10th Cir. 1997) (“[A]dverse rulings cannot in themselves

form the appropriate grounds for disqualification.”) (quotation marks omitted). This is

so, perhaps particularly so, when the judge has faith in his experience and judgment and

the courage to heed them. Judicial independence is generally considered a positive, not a

liability. As we will explain, the judge provided good reasons why imprisonment was

appropriate under the 18 U.S.C. § 3553(a) factors. Moreover, while all the parties

recommended probation, the sentencing guidelines did not. They recommended 15-21

months imprisonment and probation was not an option. That the judge’s sentencing

decision finds support in the guidelines is further proof it was not the result of bias but

instead reasoned judgment. United States v. Sabillon-Umana, 772 F.3d 1328, 1330 (10th

Cir. 2014) (while the guidelines are advisory, they do “seek to supply some sense of what

                                            - 18 -
other courts across the country are doing in similar cases and what sentencing experts

think may be appropriate”); United States v. McComb, 519 F.3d 1049, 1053 (10th Cir.

2007) (a “concurrence between the Sentencing Commission’s ‘wholesale’ judgment and

the district court’s independent ‘retail’ judgment . . . is strong evidence of the

reasonableness of the ultimate sentence imposed”).

       While the judge has deep (and appropriate) personal convictions about random

violence and threats of random killing, he also has a history of study of mental illness and

a committed sensitivity to those suffering from it—while sitting as a state trial judge he

helped create a committee addressing mental health issues. He was sympathetic to

individuals, like Jordan, with mental illness. Indeed, he was keenly aware prison could

halt Jordan’s progress in treatment and cause her to regress. He also recognized that

prison is often inappropriately used as a solution for those with mental illness.

Interestingly, but not surprisingly, no one claims the judge should have recused because

of his sympathetic personal beliefs and connections.

       The judge performed a painstakingly thorough, almost wrenching, analysis of the

§ 3553(a) factors. That included examining Jordan’s criminal history, which included

two prior felony convictions and a misdemeanor concealed weapon conviction. Such

conduct, according to the judge, showed disrespect for the law. And he was justifiably

troubled by the misdemeanor conviction because it involved not only the possession of a

gun but, ominously, a journal containing a list of people Jordan planned to kill, a suicide

note, and a statement about a planned shooting spree at her place of employment. Also of

concern was Jordan’s successful avoidance of jail time on these previous convictions.

                                            - 19 -
Obviously, her being placed on supervision in the past (Jordan’s requested relief) had not

served as a meaningful deterrent.

       And particularly important was specific deterrence. Jordan’s treating psychologist

said she was a low risk to reoffend if she continued in therapy. The judge recognized the

big if and aptly noted the converse—her failure to continue with treatment poses a high

risk of recidivism, perhaps with lethal consequences. To that we would add her poor

performance on past probations does not auger well for her perseverance in treatment.

       Turning to general deterrence, the judge believed it was essential for the sentence

to send a message to others contemplating similar conduct that serious consequences will

result. Indeed, “[g]eneral deterrence comes from a probability of conviction and

significant consequences. If either is eliminated or minimized, the deterrent effect is

proportionately minimized.” United States v. Morgan, 635 F. App’x 423, 450 (10th Cir.

2015) (unpublished). He reasonably believed imprisonment was necessary to send that

message.

       Finally, the judge considered the need for restitution. He correctly recognized that

while Jordan inflicted no physical wounds, there were victims—the local police were on

heightened alert on September 14, diverting them from other duties and society as a

whole suffers from threatened acts of mass violence.12 Those in Littleton and its environs


       12
          Jordan says the judge further personalized the hearing by saying “I think we are
all victims in a sense. We can’t get restitution, but we’re victims when these things
happen.” (R. Vol. II at 74.) We view this statement as merely the judge’s
acknowledgment that he too is a member of society.


                                           - 20 -
likely suffered more acutely because of the recent, notorious mass shootings and killings

there and nearby.

       In sum, the totality of these circumstances reveals a judge who, while personally

familiar with the Columbine shooting and its aftermath, studiously and publicly

demonstrated an ability to separate those tangential matters from his judicial duties.

Perhaps more telling is his enlightened and demonstrated sympathy for and commitment

to those, like Jordan, with mental illness. That factor is more than sufficient to offset any

supposed slivers of bias against Jordan. They also demonstrate the judge’s firm

commitment to meeting the challenge left to him alone—imposing a just sentence.

       As the judge aptly stated: “[T]rial judges, like jurors, do not check their

background or experience at the door to the courtroom.” (R. Vol. I at 114.) Nor would

parties like Jordan necessarily want them to do so as they can work in their favor. It is

only when a judge’s background and experiences make fair judgment impossible that

recusal is necessary. This sentence was appropriate punishment for a serious offense.

       We see no objective appearance of bias or prejudice in the sentence imposed, the

judge’s connections to the Columbine shooting, his remarks during the proceedings or all

three taken together. Nor would others adequately aware of all relevant facts and

circumstances.

       B. Sentencing Enhancement

       In the district court, Jordan objected to the two-level enhancement under USSG

§2A6.1(b)(2)(A) for the offense involving more than two threats. She argued the other

Facebook posts were not true threats because they were not directed at any specific

                                            - 21 -
individual or group. The government agreed. The district judge did not: “What cannot

be reasonably disputed is that these were threatening communications. There’s no

question in my mind about that. Particularly those of June 17, July 8, July 10, July 20,

and the two July 21 communications . . . .” (R. Vol. II at 66.)

         Jordan expands her argument on appeal. While she reiterates her specific victim

argument, she also argues for the first time that the enhancement was inappropriate

because she lacked the requisite subjective intent to threaten.

         i. Specific Individual or Group

         Because Jordan raised this argument in the district court, “we review the district

court’s factual findings for clear error and any legal determinations de novo.” United

States v. Barela, 797 F.3d 1186, 1189 (10th Cir. 2015).

         USSG §2A6.1(b)(2)(A) does not define “threat” and we have scant case law on the

subject. What we do know is that in counting the threats, we focus “on the number of

threatening communications.” United States v. Parker, 551 F.3d 1167, 1173 (10th Cir.

2008).

         Turning to other circuits, Jordan says the term “threat” in §2A6.1(b)(2)(A) means

the same as it does in the statutes criminalizing threats. See United States v. Spring, 305

F.3d 276, 280 (4th Cir. 2002); see also United States v. Frazer, 391 F.3d 866, 871 (7th

Cir. 2004). And, according to her, in order to avoid improperly restricting speech

protected by the First Amendment, criminal punishment can only be imposed on

individuals for communications constituting “true threats.” The Supreme Court has

defined “true threats” as “those statements where the speaker means to communicate a

                                             - 22 -
serious expression of an intent to commit an act of unlawful violence to a particular

individual or group of individuals.” Virginia v. Black, 538 U.S. 343, 359 (2003)

(emphasis added).

          We assume, without deciding, that to be a “threat” under §2A6.1(b)(2)(a), a

communication must be directed to a particular individual or group of individuals. We

nonetheless conclude this requirement is satisfied in this case.

          The other Facebook posts did not explicitly mention to whom they were directed,

instead referring to the generic “you.” But, placed in context with the “KILLING

SPREE” event posted on July 21, it is clear these other posts, in particular the post from

July 20 and the two on July 21, refer to the community of Littleton, Colorado. As the

probation officer correctly reasoned: “Taken into context with the threat [Jordan] made

on July 21, 2012 [the “KILLING SPREE” event], it appears clear [she] made more than

two threats although her objective was not clearly defined until July 21, 2012.” (Supp. R.

at 87.)

          ii. Subjective Intent

          In United States v. Heineman, we held a “defendant can be constitutionally

convicted of making a true threat only if the defendant intended the recipient of the threat

to feel threatened.”13 767 F.3d 970, 978 (10th Cir. 2014) (emphasis added). According



          13
            The Supreme Court recently addressed whether 18 U.S.C. § 875(c), which
makes it a crime to transmit in interstate commerce “any communication containing any
threat . . . to injure the person of another,” requires a mens rea and, if not, whether the
First Amendment requires such a showing. Elonis v. United States, –-- U.S. ---, 135 S.
                                                                          (Continued . . .)

                                             - 23 -
to Jordan, this same subjective intent requirement is necessary to establish her offense

involved more than two threats under §2A6.1(b)(2)(A). Yet the judge made no findings

concerning her subjective intent as to the other Facebook posts. Indeed, Jordan claims

there is no evidence in the record showing she intended to instill fear in any individual or

group with these posts; rather, she emphatically denied having any such intent. But her

subjective denials are dramatically at odds with objective facts. It was hardly by accident

that she chose the Denver area and particularly Littleton as the killing ground. She quite

obviously intended to play on the sensibilities of that population.

       Jordan concedes she did not raise this argument with the district court.

Nevertheless, she claims she is entitled to relief under plain error review. Yet she also

acknowledges that “factual disputes regarding sentencing not brought to the attention of

the district court do not rise to the level of plain error.” United States v. Lewis, 594 F.3d

1270, 1288 (10th Cir. 2010) (quotation marks omitted). To avoid this result, she argues

her claim is not a dispute over unchallenged factual findings: “To be clear, it is not [her]

contention that the facts recounted in the PSR and adopted by the court are wrong, but

that the district court made no findings with respect to whether Ms. Jordan intended

anyone to feel threatened by the additional posts . . . . And, following Heineman, we now

know that this was error because subjective intent is required to satisfy the First



Ct. 2001, 2004 (2015). The Court held that the statute, although silent regarding any
intent, nevertheless requires that “the defendant transmit[] a communication for the
purpose of issuing a threat, or with knowledge that the communication will be viewed as
a threat.” Id. at 2012. The Court did not reach the First Amendment issue.


                                            - 24 -
Amendment and, thus, to apply §2A6.1(b)(2)(A).” (Appellant’s Reply Br. at 22-23.) In

other words, she claims her argument is a “legal question of what §2A6.1(b)(2)(A)

requires.” (Id. at 24.) Even construing her argument as such, she has failed to show plain

error.

         To satisfy plain error, Jordan must show (1) the judge committed error; (2) the

error was plain; (3) the error affected her substantial rights; and (4) the error seriously

affected the fairness, integrity, or public reputation of judicial proceedings. United States

v. Gantt, 679 F.3d 1240, 1246 (10th Cir. 2012). To be plain, “[an] error must be clear or

obvious under current, well-settled law.” United States v. Story, 635 F.3d 1241, 1248

(10th Cir. 2011) (quotation marks omitted). “In general, for an error to be contrary to

well-settled law, either the Supreme Court or this court must have addressed the issue.”

Id. (quotation marks omitted).

         The Supreme Court has not held that the First Amendment requires subjective

intent to threaten in order for an individual’s communication to constitute a threat under

§2A6.1(b)(2)(A). Nor have we. Heineman established only that the First Amendment

requires such intent in order for an individual to be convicted under the criminal threat

statutes. Indeed, “[w]e have repeatedly held that when the plain language of a guideline,

in contrast to a criminal statute, does not include a mens rea element, we should not

interpret the guideline as containing such an element.” United States v. Ray, 704 F.3d

1307, 1312 (10th Cir. 2013) (collecting cases). USSG §2A6.1(b)(2)(A) contains no mens

rea requirement. Thus, the judge’s failure to make factual findings concerning Jordan’s

subjective intent concerning the other Facebook posts prior to imposing the two-level

                                            - 25 -
enhancement did not amount to plain error.

      AFFIRMED.

                                        Entered by the Court:


                                        Terrence L. O’Brien
                                        United States Circuit Judge




                                         - 26 -